Citation Nr: 0108647	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99 - 22 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for residuals of a right 
shoulder injury.

Entitlement to service connection for bilateral pes planus.

Entitlement to service connection for residuals of bilateral 
knee injuries.

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1993.  He has further reported service in the Army Reserve 
prior to and subsequent to his period of active service, 
including both active duty for training and inactive duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

At his personal hearing held at the RO in February 2000, the 
claimant expressed an intent to claim service connection for 
hypertension, and expressed the opinion that his foot 
disabilities, now on appeal, had caused or contributed to his 
bilateral knee disabilities.  Those matters are referred to 
the RO for further action.  


REMAND

The claimant contends that he sustained injuries to his right 
shoulder, low back, both knees, and both feet while on active 
duty; that treatment for those injuries is shown in his 
service medical records; that he was compelled to discontinue 
his service with the Army National Guard in November 1998 
because of the disabling manifestations of those injuries; 
and that he is entitled to service connection and payment of 
compensation benefits for each of those disabilities.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

While the record shows that the veteran's complete service 
medical records have been requested, it is not established 
that such records are complete and comprehensive, and the 
Board finds that further efforts by the RO to obtain 
additional service medical records of the veteran are 
warranted.  The record shows that the claimant has contended 
that he was compelled to discontinue his service with the 
Army National Guard because of the disabling manifestations 
of disabilities claimed to have originated during active 
service.  In addition, the record shows that the RO has not 
obtained the veteran's complete Army Reserve medical records, 
including all reports of medical history and medical 
examinations, as well as any medical and administrative 
records which reflect the veteran's separation from Army 
Reserve duty in November 1998 due to disability.  The RO 
should ask the National Personnel Records Center (NPRC) to 
make a further search for additional service medical records 
of the veteran.  In addition, the RO should request complete 
copies of all of the veteran's reserve service medical 
records from his reserve unit or, if he is no longer serving 
with the Army National Guard, from the U.S. Army Reserve 
Personnel Center (ARPERCEN).  

The record shows that service connection for the veteran's 
residuals of a right shoulder injury and for a bilateral knee 
disability was denied as not well-grounded.  As noted, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) eliminates the concept 
of a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  Those issues must be 
reviewed by the RO, all necessary and appropriate development 
completed, and the claimant afforded an opportunity to submit 
additional evidence and argument.  Those issues must then be 
readjudicated on the merits.  

In addition, the claim for service connection for bilateral 
pes planus was denied on the ground that such was a 
congenital or developmental disability which is unrelated to 
military service and is not subject to service connection.  
The Board notes that neither  38 C.F.R. § 3.304(d) nor  
38 C.F.R. Part 4, § 4.9 (2000) identify pes planus as a 
congenital or developmental disability.  In the instant 
appeal, such is shown to be a preexisting disability, noted 
on service entrance examination, which is claimed to have 
increased in severity by way of aggravation during active 
service.  Service medical records from the veteran's period 
of active service show evaluation and podiatric consultation 
in September and October 1991 with significant positive 
findings.  

Applicable law and regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (2000).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991);  38 C.F.R. § 3.306(b) (2000).  

The record shows that the physician who conducted the VA 
orthopedic examination of the veteran in July 1999 failed to 
review the veteran's service medical records, and relied upon 
a history offered by the veteran.  The RO must obtain a VA 
examination of the veteran's feet by a podiatrist who is 
competent to diagnose and evaluate disorders of the feet, and 
who has reviewed the veteran's service medical records, as 
well as his reserve medical records and postservice medical 
records.  The podiatric specialist individual must express 
his opinion as to (1) whether the veteran's preservice 
bilateral pes planus underwent an increase in disability 
during active service based upon the medical record and, if 
so, (2) whether such increase in disability reflects 
inservice aggravation or is due to the natural progress of 
the condition.  

The veteran has contended that while stationed at Fort Polk 
just prior to service separation, he injured his right 
shoulder while throwing a football; that he sought medical 
treatment, his shoulder was X-rayed and the dislocation 
reduced; that he subsequently reinjured that shoulder shortly 
after service separation; and that he underwent surgery at 
South Haven Methodist Hospital in Memphis, Tennessee.
The record shows that following his personal hearing held in 
February 2000 before an RO Hearing Officer, the veteran 
submitted a folder containing additional original service 
medical records and reserve medical records.  Those records 
show that on examination for Army Reserve entry in February 
1988, the veteran reported preservice treatment for a broken 
collar bone at Delta [Regional] Medical Center in March or 
April 1987, with residual; pain and stiffness, and that on 
reserve entrance examination in February 1988, he was 
initially unable to rotate his right arm at the shoulder 
level, but was subsequently able to do so after exercise.  
Further, those reserve service records document complaints of 
low back and right shoulder pain in June 1988; complaints of 
left knee pain of four weeks' duration in July 1988; 
complaints of right shoulder and neck pain in August 1988, 
diagnosed as right shoulder and neck strain; and complaints 
of low back pain after falling down stairs in August 1988, 
diagnosed as acute low back strain.  The Board notes that 
each of the cited records of medical treatment of the veteran 
occurred between June and August 1988 at Fort Jackson, South 
Carolina, raising the possibility that those conditions were 
initially manifested during a period of active duty for 
training.  His DD Form 214 shows that he had 4 months, 12 
days active duty and 8 months, 29 days inactive duty prior to 
entering on active duty in March 1990.  The RO must determine 
the exact dates, inclusive, of the veteran's period of active 
duty for training.  

In addition to the evaluation and podiatric consultation of 
the veteran's feet in September and October 1991, service 
medical records from the veteran's period of active service 
show that he was evaluated for complaints of low back pain in 
March 1992; and for complaints of posterior neck pain of six 
months' duration in July 1992.  

The Board finds that the veteran is entitled to another VA 
orthopedic examination in order to determine the nature, 
extent and etiology of any disability of the knees and feet, 
and any musculoskeletal disability of the spine or right 
shoulder, shown present.  In addition, the examining 
orthopedist must review the veteran's complete medical 
records and express an opinion as to (1) Whether any current 
musculoskeletal disability of the veteran's spine, right 
shoulder, or knees originated or was incurred during active 
service, or (2) Whether any disability of the veteran's 
spine, right shoulder, or knees which preexisted service 
entry underwent an increase in severity during active 
service, and, if so, whether such increase in severity was 
due to the natural progress of the condition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for any of 
the disabilities for which service 
connection is sought.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to preservice treatment of the 
veteran for a broken collar bone at Delta 
Regional Medical Center in March or April 
1987, as well as the complete medical 
records of the veteran's right shoulder 
surgery performed at the South Haven 
Methodist Hospital in Memphis, Tennessee, 
in 1994.  The RO should further obtain 
all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Detroit, Michigan, since December 1999.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran.  In 
addition, the RO should request complete 
copies of all of the veteran's reserve 
service medical records from his reserve 
unit or, if he is no longer serving with 
the Army National Guard, from the U.S. 
Army Reserve Personnel Center (ARPERCEN).  
The RO must further determine the exact 
dates, inclusive, of all periods of the 
veteran's active duty for training prior 
to service entry.  

3.  The RO must inform the claimant in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

4.  The RO should schedule a special VA 
examination of the veteran's feet by a 
podiatrist who is competent to diagnose 
and evaluate disorders of the feet, and 
who has reviewed the veteran's service 
medical records, as well as his reserve 
medical records and postservice medical 
records.  All necessary and appropriate 
diagnostic tests and procedures must be 
conducted and the findings reported in 
detail.  The examining podiatric 
specialist  must express his opinion as 
to (1) whether the veteran's preservice 
bilateral pes planus underwent an 
increase in disability during active 
service based upon the medical record 
and, if so, (2) whether such increase in 
disability reflects inservice aggravation 
or is due to the natural progress of the 
condition.  

5.  The RO should schedule another 
special VA orthopedic examination of the 
veteran in order to determine the nature, 
extent and etiology of any disability of 
the knees and feet, or any 
musculoskeletal disability of the spine 
or right shoulder, shown present.  Prior 
to the examination, the examining 
orthopedist must review the veteran's 
complete medical records and express an 
opinion as to (1) Whether it is at least 
as likely as not that any current 
musculoskeletal disability of the 
veteran's spine, right shoulder, knees, 
or feet originated or was incurred during 
active service, or (2) Whether any 
disability of the veteran's spine, right 
shoulder, knees, or feet which preexisted 
service entry underwent an increase in 
severity during active service, and, if 
so, whether such increase in severity was 
due to the natural progress of the 
condition.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examining physicians failed to 
affirmatively indicate that they reviewed 
the veteran's medical records, or if any 
requested opinion s have not been 
provided, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for a back and right 
shoulder disability, for a bilateral knee 
disability, and for a bilateral foot 
disability.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided with a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




